Case 18-05260-pmb         Doc 11    Filed 11/13/18 Entered 11/13/18 14:29:07             Desc Main
                                    Document     Page 1 of 9


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:
                                                            Case No. 18-59411
JAMES D. CUNNINGHAM,                                        Chapter 13

         Debtor.


JAMES D. CUNNINGHAM,

         Plaintiff,
v.

HON BERRYL A. ANDERSON, in her
personal and professional capacity, HON                     Adversary No. 18-05260
BARBARA ELLIS-MONRO, in her personal
and professional capacity, MARY IDA
TOWNSON, in her personal and professional
capacity, 5 J. DOE COURT EMPLOYEES,
OKSANA SEPICH, NAJARIAN CAPITAL,
LLC, FREEDOM MORTGAGE CORP., and
RUBIN LUBLIN, LLC,

         Defendants.


         FREEDOM MORTGAGE CORPORATION AND RUBIN LUBLIN, LLC’S
               BRIEF IN SUPPORT OF THEIR MOTION TO DISMISS

         COMES NOW, Freedom Mortgage Corporation and Rubin Lublin, LLC (“Freedom” and

“Rubin Lublin” individually, “Defendants” collectively), named defendants in the above styled

action, pursuant to Fed. R. Civ. P. 12(b)(1) and (6), and file their Brief in Support of their Motion

to Dismiss. For the reasons set forth below, Defendants respectfully submit that not only does the

Adversary fail to state a claim, the Court should dismiss for lack of jurisdiction as the bankruptcy

is closed.




                                                -1-
Case 18-05260-pmb        Doc 11    Filed 11/13/18 Entered 11/13/18 14:29:07             Desc Main
                                   Document     Page 2 of 9


                                   STATEMENT OF FACTS

       In this adversary proceeding, James D. Cunningham (the “Plaintiff”) filed an Amended

Complaint that, quite simply, is not a “short and plain statement showing that the pleader is

entitled to relief.” See [Doc. 3]. The Amended Complaint reads like a rambling story related to

the property at 4313 Executive Drive, Stone Mountain, GA 30093. See id. at p. 6. After reading

through much of the irrelevant story, one can find the core of the Plaintiff’s complaint – he

believes that a foreclosure sale of the Property violated the automatic stay. Id. at p. 7. On page 7

of the Amended Complaint, the Plaintiff alleged that he held a lease to the Property, that Rubin

Lublin knew about the lease and the Plaintiff’s filing of bankruptcy, but that Rubin Lublin and

Freedom proceeded with a foreclosure sale anyway. Id.

       A much clearer recitation of the operative facts can be found in an Order entered in the

main bankruptcy case, No. 18-59411-bem. See [Bk. Doc. 38] (the “Validation Order”). In the

main bankruptcy, Freedom filed a Motion to Validate Foreclosure Sale, related to a sale of the

Property. See [Bk. Doc. 25]. The Motion to Validate sought an order from this Court that the

Property was not part of the bankruptcy estate, and therefore the automatic stay did not serve to

void a foreclosure sale conduced at 11:34am on June 5, 2018. Id. Such an order was necessary

because the Debtor believed that he has an interest in the Property through the granting of a

power of attorney by the then-owner, Joshua Gerald Crowe. Id.

       This Court granted the Motion to Validate, holding that “the Property did not enter

Debtor’s estate when this case was filed on June 5 and that, therefore, the Property was not

protected from foreclosure by the automatic stay.” [Bk. Doc. 38] at p. 3. This Court also

announced an alternative basis for granting the Motion to Validate. The alternative basis was

that, even if the Debtor had some interest in the Property that could bring it under the protections



                                               -2-
Case 18-05260-pmb         Doc 11    Filed 11/13/18 Entered 11/13/18 14:29:07              Desc Main
                                    Document     Page 3 of 9


of the automatic stay, the Court would annul the automatic stay so that the foreclosure sale

would be effective. Id. at p. 7. Because the automatic stay did not apply to the foreclosure sale, it

follows that the Debtor has failed to state a claim upon which relief can be granted, and the

adversary must be dismissed.

          Shortly after entry of the Validation Order, this Court entered an order dismissing the

main bankruptcy case on August 27, 2018. [Bk. Doc. 40]. The instant adversary proceeding was

filed on October 15, 2018 – long after the dismissal was entered. The Plaintiff has never moved

to reopen the main bankruptcy case.

                       ARGUMENT AND CITATION TO AUTHORITY

   A) STANDARD OF REVIEW

             1. Fed R. Civ. P. 12(b)(1)

          A motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1) can take

two forms – a facial attack and factual attack. Lawrence v. Dunbar, 919 F.2d 1525, 1528-29

(11th Cir. 1990). A Facial Attack on the Complaint merely requires that the court look and see if

the Plaintiff has “sufficiently alleged a basis of subject matter jurisdiction” and thereafter the

allegations in the Complaint are taken as true for the purposes of the Motion. Id. (quoting

Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980)). However, in a Factual

Attack, “no presumptive truthfulness attaches to plaintiff's allegations, and the existence of

disputed material facts will not preclude the trial court from evaluating for itself the merits of

jurisdictional claims” because, the issue is the trial court’s jurisdiction and “there is substantial

authority that the trial court is free to weigh the evidence and satisfy itself as to the existence of

its power to hear the case.” Id. (quoting Williamson v. Tucker, 645 F.2d 404, 412-13 (5th Cir.

1981)).



                                                -3-
Case 18-05260-pmb         Doc 11    Filed 11/13/18 Entered 11/13/18 14:29:07               Desc Main
                                    Document     Page 4 of 9


       In evaluating an attack on subject matter jurisdiction, “[t]he plaintiff has the burden of

proving the Court’s subject matter jurisdiction by a preponderance of the evidence.” Kennedy v.

Miss. Dept. of Revenue (In re Kennedy), 529 B.R. 345, 349 (Bankr. N.D. Ga. 2015).

           2. Fed R. Civ. P. 12(b)(6)

       This Court may grant a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) if the

complaint does not state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Determining whether

a complaint states a plausible claim for relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679 (citation

omitted). In considering a motion to dismiss, the Court must treat all well-plead allegations of

the Complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). However, “the tenet that a

court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       To survive a 12(b)(6) Motion, a complaint is analyzed to see if it states a plausible claim

for relief on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Further, where the facts as alleged do not permit the court

to infer more than the mere possibility of misconduct, the complaint has not shown that the

pleader is entitled to relief under Rule 8(a)(2). Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

Because a 12(b)(6) Motion is a defense that the Complaint fails on its face, “it is generally true

that the scope of the review must be limited to the four corners of the complaint.” Speaker v. U.S.

Dep't of Health & Human Servs. Centers for Disease Control & Prevention, 623 F.3d 1371,



                                                 -4-
Case 18-05260-pmb          Doc 11     Filed 11/13/18 Entered 11/13/18 14:29:07             Desc Main
                                      Document     Page 5 of 9


1379 (11th Cir. 2010). However, a court may take judicial notice of its own records or of those

of inferior courts. ITT Rayonier Inc. v. United States, 651 F.2d 343, 345 (5th Cir. 1981); United

States v. Rey, 811 F.2d 1453, 1457 (11th Cir. 1987); Bryant v. Avado Brands, Inc., 187 F.3d

1271, 1280 (11th Cir. 1990) (permitting consideration of public records at the motion to dismiss

stage).

   B) The Plaintiff has failed to show that this Court has subject matter jurisdiction.

          Bankruptcy courts are courts of limited jurisdiction under 28 U.S.C. §§ 1334(b) and

157(a). In re Kennedy, 529 B.R. 345, 349 (Bankr. N.D. Ga. 2015). Under 28 U.S.C. § 1334(b),

bankruptcy jurisdiction extends to civil proceedings arising under Title 11 or proceedings arising

in or related to a case under Title 11. During the administration of a bankruptcy estate,

Bankruptcy courts may hear two types of proceedings: 1) core proceedings, cases arising under

Title 11 or arising in a Title 11 Case; and 2) non-core proceedings, non-bankruptcy claims

related to a Title 11 Case and affecting administration of the estate. Wortley v. Bakst, 844 F.3d

1313, 1317–18 (11th Cir. 2017); 28 U.S.C. § 157. The Bankruptcy Court's jurisdiction must be

based on the “arising under,” “arising in,” or “related to” language of §§ 1334(b) and 157(a).

Celotex Corp. v. Edwards, 514 U.S. 300, 307 (1995). “[I]f a case does not fit in either category,

the bankruptcy court cannot hear the case at all.” Wortley v. Bakst, 844 F.3d 1313, 1317–18

(11th Cir. 2017). “The plaintiff has the burden of proving the Court's subject matter jurisdiction

by a preponderance of the evidence.” In re Kennedy, 529 B.R. 345, 349 (Bankr. N.D. Ga. 2015).

          Plaintiff asserts that this case is a core proceeding. [Doc. 3] at pp. 1-2. “Core proceedings

are narrow in scope, and include only those cases that implicate the property of the bankruptcy

estate and either invoke substantive rights created by federal bankruptcy law or that exist

exclusively in the bankruptcy context.” Wortley v. Bakst, 844 F.3d 1313, 1318 (11th Cir. 2017);



                                                  -5-
Case 18-05260-pmb         Doc 11    Filed 11/13/18 Entered 11/13/18 14:29:07          Desc Main
                                    Document     Page 6 of 9


citing Cont'l Natl. Bank v. Sanchez (In re Toledo), 170 F.3d 1340, 1347–48 (11th Cir. 1999).

However, Plaintiff’s bankruptcy was dismissed on August 27, 2018. Docket Nos. 40 & 40-1.

Logically, these claims cannot implicate property of the estate or exist exclusively in the

bankruptcy context, because there is no active bankruptcy. Therefore, the claims do not arise in

or relate to a case under Title 11, because there is no bankruptcy. Further, none of the claims

invoke substantive rights created by Title 1. See [Doc. 1].

       As explained above, for this Court to have jurisdiction under 28 U.S.C. § 157(a), the

claims must either: arise in or related to an existing case brought under Title 11; or the claims

must arise under Title 11. 28 U.S.C. § 157(a). Plaintiff claims Defendants violated the automatic

stay and violated theft, conversion, and Georgia land laws. Docket No. 1, p. 7. Against the

remaining defendants, Plaintiff alleges various acts he perceives as negligence and violations of

due process. See Docket No. 1, pp. 7-12. As set forth in more detail below, a Court of competent

jurisdiction has already ruled on the stay claim. Therefore, the only remaining claims against

Rubin Lublin involve various tort and constitutional rights claims. As these claims do not

involve a substantive right under Title 11 and cannot arise in or relate to a case under Title 11

when the Bankruptcy has been dismissed, Plaintiff has failed sufficiently alleged a basis of

subject matter jurisdiction.

       Defendants respectfully submit that the Adversary Complaint should be dismissed

pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction.

   C) The Plaintiff has failed to state a claim upon which relief may be granted.

       The entirety of Plaintiff’s claim against Defendants revolves around the foreclosure sale

of the Property. Plaintiff claims that this sale violated the automatic stay and Georgia law.

Docket No. 1, p. 7. However, as noted above, this Court previously ruled that was not the case.



                                                -6-
Case 18-05260-pmb        Doc 11     Filed 11/13/18 Entered 11/13/18 14:29:07             Desc Main
                                    Document     Page 7 of 9


Therefore, Plaintiff’s claim that Defendants violated the automatic stay is barred by claim

preclusion. “[A] final judgment on the merits bars the parties to a prior action from re-litigating a

cause of action that was … raised in that action.” In re Piper Aircraft Corp., 244 F.3d 1289,

1296 (11th Cir. 2001); See, e.g., Allen v. McCurry, 449 U.S. 90, 94 (1980). This claim easily

meets the requirements of res judicata.

       While Plaintiff’s bankruptcy was open, Freedom filed a Motion to Validate Sale stating

that the Property was not part of the Bankruptcy Estate. [Bk. Docs 24, 25]. On August 22, 2018,

this Court entered an Order Granting the Motion to Validate Foreclosure Sale and finding that

“the Property did not enter Debtor’s estate when this case was filed on June 5 and that, [] the

Property was not protected from foreclosure by the automatic stay.” [Bk. Doc. 38].

       In the Eleventh Circuit, the four initial elements are: “(1) the prior decision must have

been rendered by a court of competent jurisdiction; (2) there must have been a final judgment on

the merits; (3) both cases must involve the same parties or their privies; and (4) both cases must

involve the same causes of action.” In re Piper Aircraft Corp., 244 F.3d 1289, 1296 (11th Cir.

2001); See Israel Discount Bank Ltd. v. Entin, 951 F.2d 311, 314 (11th Cir.1992); In re Justice

Oaks II, Ltd., 898 F.2d 1544, 1550 (11th Cir.1990). First, the prior decision was rendered by a

court of competent jurisdiction as it was rendered by this Court, occurred during the pendency of

the Bankruptcy, and implicated property Debtor listed as property of the bankruptcy estate.

Second, the Order was a final judgment on the merits. In Re Cunningham, Case No. 18-5223,

Docket No. 38. Lastly, the Plaintiff is asserting the same argument against the same parties as he

previously alleged in his Response to Freedom’s Motion. In Re Cunningham, Case No. 18-5223,

Docket No. 28. Therefore, the cases involve the same parties and causes of action.




                                                -7-
Case 18-05260-pmb       Doc 11    Filed 11/13/18 Entered 11/13/18 14:29:07            Desc Main
                                  Document     Page 8 of 9


       Res judicata may be raised in a Rule 12(b)(6) motion to dismiss where the existence of

the defense can be determined from the face of the complaint. Concordia v. Bendekovic, 693

F.2d 1073, 1075 (11th Cir. 1982). The Amended Complaint references the previous bankruptcy

and the order from the Court. Further, a court may review its own records to establish the same

action has already been dismissed. Solis v. Glob. Acceptance Credit Co., L.P., 601 Fed. Appx.

767, 771 (11th Cir. 2015). A review of the main bankruptcy case clearly shows that the issue of

the automatic stay has already been adjudicated by a court of competent jurisdiction between

these parties. Defendants respectfully submit that this case should be dismissed as to Defendants

Freedom and Rubin Lublin pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon

which relief may be granted.

                                        CONCLUSION

       Based on the foregoing, Freedom and Rubin Lublin respectfully request that this Court

grant their Motion to Dismiss.

       Respectfully submitted, this 13th day of November 2018.

                                                    /s/ Bret J. Chaness
                                                    Bret J. Chaness (Georgia Bar No. 720572)
                                                    Kearstin H. Sale (Georgia Bar No. 650510)
                                                    RUBIN LUBLIN, LLC
                                                    3145 Avalon Ridge Place, Suite 100
                                                    Peachtree Corners, GA 30071
                                                    (678) 281-2730 (Telephone)
                                                    (404) 921-9016 (Facsimile)
                                                    ksale@rubinlublin.com
                                                    bchaness@rubinlublin.com
                                                    Attorneys for Freedom Mortgage
                                                    Corporation and Rubin Lublin, LLC




                                              -8-
Case 18-05260-pmb        Doc 11    Filed 11/13/18 Entered 11/13/18 14:29:07            Desc Main
                                   Document     Page 9 of 9


                                CERTIFICATE OF SERVICE

       I hereby certify that I have, this 13th day of November 2018, caused a true and correct

copy of the within and foregoing to be served via U.S. First Class mail to the following:

James D. Cunningham
4313 Executive Drive
Stone Mountain, GA 30083


                                                     /s/ Bret J. Chaness
                                                     Bret J. Chaness (Georgia Bar No. 720572)




                                               -9-
